SMITH, J.
Action to quiet title. Defendant claims in her *175■chain of title under a deed purporting to have been executed by-plaintiff and her husband to 'Oile. Ziinri Paris on February 14, 1892. Plaintiff alleges this deed to have been a forgery. The trial court found ithat the deed was executed by plaintiff and her husband, and gave judgment for defendant.
Appellant assigns insufficiency of the evidence to sustain this finding. The evidence is conflicting, and on the .part of respondents is largely circumstantial. Zimri Paris, the purported grantee, is dead. A recapitulation or discussion of the evidence' would serve no useful purpose, and we shall not attempt it. The trial court had before it-the witnesses who denied the execution of the deed, and was in a -much better position than this court could possibly be to judge of. the truthfulness and accuracy of memory of witnesses who testified to transactions occurring many years ago. The credibility of witnesses is a most important factor in determining whether a finding of the trial court is against the preponderance of evidence, and in a doubtful case must be given due weight.
Other issues are presented on the appeal, but they became unimportant in the view we take of this case.
The judgment and order of the trial court are affirmed.